Case 5:17-cr-00313-SMH-MLH Document 64 Filed 05/12/20 Page 1 of 1 PageID #: 312



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 17-00313-01

VERSUS                                          CHIEF JUDGE HICKS

OCTAVIUS D. WHITE (01)                          MAGISTRATE JUDGE HORNSBY


                                        ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including the

 written objections filed (Record Document 63), and concurring with the findings of the

 Magistrate Judge under the applicable law;

         IT IS ORDERED that Defendant is found competent to stand trial.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 12th day of May,

 2020.
